         Case 3:20-cv-00028-CAR Document 68 Filed 09/03/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF GEORGIA
                            ATHENS DIVISION

BRETT‐ANDREW NELSON,                :
                                    :
      Plaintiff,                    :
v.                                  :
                                    :            No. 3:20‐CV‐28 (CAR)
DONALD CORWIN JACKSON, LORI :
BETH TALBOT, ASHLEY MORGAN :
BURGEMEISTER, and KERI ANN          :
YODER,                              :
                                    :
      Defendants.                   :
___________________________________ :

  ORDER ON REMAND FROM THE ELEVENTH CIRCUIT COURT OF APPEALS

       This case is before the Court upon remand from the Eleventh Circuit Court of

Appeals. In its previous order [Doc. 58], the Court granted Defendants’ motion to dismiss

with prejudice under Fed. R. Civ. P. 12(b)(6) for failure to state a claim because neither

Nelson’s filings nor the purported arbitration award indicated that a valid contract ever

existed between the parties. Nelson appealed, and the Eleventh Circuit Court of Appeals

found that the Court lacked subject‐matter jurisdiction over Nelson’s petition to confirm

the arbitration award because he asserted jurisdiction based solely on the Federal

Arbitration Act (“FAA”), 9 U.S.C. § 9; the FAA does not create subject‐matter jurisdiction

on its own; rather, it requires an independent jurisdictional foundation. Thus, this Court

erred in dismissing Nelson’s petition with prejudice for failure to state a claim. The Court
         Case 3:20-cv-00028-CAR Document 68 Filed 09/03/21 Page 2 of 2




of Appeals vacated the order and remanded the case for this Court to dismiss Nelson’s

petition without prejudice for lack of subject matter jurisdiction [Docs. 66].

       The Eleventh Circuit has issued its mandate [Doc. 67], and Nelson’s Petition to

Confirm Arbitration Award is hereby DISMISSED without prejudice for lack of subject

matter jurisdiction.

       SO ORDERED, this 3rd day of September, 2021.

                                          s/ C. Ashley Royal_________________
                                          C. ASHLEY ROYAL, SENIOR JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
